DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 1-5, 7-15 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 and its dependent claims 2-5, 7-15 and 17 is the inclusion of the limitations, inter alia, of:
“A power generator for use in a bore, the power generator comprising: 
at least one drivable member; 
at least one generation apparatus; the generation apparatus including, 
at least one generator magnet configured to produce a magnetic field; 
at least one electrically conductive member located or locatable within the magnetic field; and 
a housing including an axial length, a cylindrical shroud member defining a cylindrical hollow, an axial inlet and a plurality of radial outlets arranged circumferentially around a side of the housing, and a dome shaped protrusion defined by the cylindrical shroud member and located inside the cylindrical hollow of the cylindrical shroud member that protrudes axially inwardly towards the axial inlet to direct the flow radially out through the plurality of radial outlets, wherein the plurality of radial outlets are 
wherein the drivable member is drivable by fluid flowing from the axial inlet to the plurality of radial outlets of the housing so as to produce relative motion of the at least one magnet and the at least one electrically conductive member in order to induce a current in the at least one electrically conductive member.”
The closest prior art Hall et al. (US20060113803) and Siess (US20100041939) alone or in combination disclose the limitations above.
Hall discloses a radial outlet 194 (figs 11-14), but does not disclose a plurality of radial outlets arranged circumferentially around a side of the housing or a dome shaped protrusion defined by the cylindrical shroud member.
Siess discloses a micromotor 10 with a housing including a cylindrical shroud member 14, a plurality of radial outlets 31 arranged circumferentially around a side of the housing, and a dome shaped protrusion defined by a sealed bearing 21 (figs 1-2, para [0024]-[0025]), but does not disclose the dome shaped protrusion is defined by the cylindrical shroud member. Additionally it is not clear if one in the art would configure the shroud of Siess to define the dome shaped protrusion since the domed shaped protrusion of Siess is formed by the sealed bearing and defining the dome shaped protrusion by the shroud would make the bearing unsealed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834